Citation Nr: 9929736	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic urinary 
disability as secondary to medication prescribed for the 
veteran's service-connected psychiatric disability.

2.  Entitlement to an increased evaluation for a psychiatric 
disability, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1957 to December 
1958.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The veteran's claims were remanded by the Board in September 
1998.  The veteran's claims are now ready for appellate 
consideration by the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is employed and the symptoms of his 
psychiatric disability, which include anxiety and depression, 
result in no more than considerable social and industrial 
impairment.

3.  The veteran's chronic urinary disability is unrelated to 
treatment of his service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a 
psychiatric disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9432 (1999);  38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).

2.  A chronic urinary disability is not proximately due to or 
the result of treatment for a service-connected disability.  
38 U.S.C.A. § 5107(West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
Service Connection for a Urinary Disability

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
under § 3.310(a) is also warranted for additional disability 
due to aggravation of a non service-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran contends that he is entitled to service 
connection for a urinary disability as secondary to the 
lithium medication he took for his service-connected bipolar 
disorder.  

The record reveals that the veteran was taking lithium on a 
continuous basis from at least February 1989.  The veteran 
began complaining of increased urinary frequency in April 
1994.  A June 1994 VA mental health record indicates that the 
veteran reported frequency but little residual urine.  The VA 
examiner noted that this was not caused by lithium, which 
increased urinary volume.  

The veteran was examined at a VA urology clinic in November 
1994.  The examiner attributed the veteran's increased 
frequency to prostatism.  

A February 1995 VA outpatient record noes that there was a 
questionable relationship between the veteran's complaints of 
frequency in urination and to his lithium treatment.  

The veteran was examined by VA in December 1996 due to a two 
year history of frequent urination.  The veteran's prostate 
was 1-2 plus enlarged.  The assessment was benign prostatic 
hypertrophy.  In April 1997 the veteran reported frequency 
and hesitancy of urination.  The impression was obstructive 
voiding syndrome.

An April 1997 VA mental health record indicates that since 
the veteran had increased urination, which could be secondary 
to lithium medication, he was being taken off lithium and put 
on another drug.  In July 1997 the veteran reported that his 
frequency of urination had improved.

A September 1997 VA mental health record indicates that the 
veteran requested a letter to indicate that lithium treatment 
caused increased urination.  The examiner told the veteran 
that it was a known fact.

On VA psychiatric examination in March 1999 the veteran 
reported that he had difficulty at work due to frequency of 
urination which he believed was due to long-term lithium use.  
The Axis III diagnosis was benign prostatic hypertrophy.  The 
examiner noted that he had consulted with another physician 
regarding the veteran's complaints of urinary frequency.  
This physician had stated that complaints of urinary 
frequency may be a side effect of lithium use, however, once 
the medication is discontinued, there is no supportive 
evidence to substantiate a relationship between urinary 
frequency and lithium use after discontinuation of the 
lithium use.  The examiner noted that the veteran had not 
been on lithium since July 1997 and that it was his opinion 
that it was likely that the veteran's complaints of continued 
urinary frequency were due to his benign prostatic 
hypertrophy.

While the veteran believes that his increased urinary 
frequency is due to long term lithium use, as a layperson he 
is not competent to render a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board notes 
that while the veteran was on continuous lithium medication 
from at least February 1989, there were no complaints of 
urinary frequency until April 1994.  When the veteran was 
examined by a urologist in November 1994 the veteran's 
urinary frequency was attributed to benign prostatic 
hypertrophy.  A review of the evidence reveals that while 
physicians have noted the possibility of a relationship 
between the veteran's urinary disability and lithium use, no 
physician has indicated that the veteran has a chronic 
urinary disability due to his use of lithium or that any 
urinary complications of lithium use continue after 
discontinuance of lithium.  Most of the physicians attributed 
the veteran's urinary symptoms to a prostate disability.  
Furthermore, in June 1994 a VA examiner stated that the 
veteran's urinary symptoms were not due to his lithium 
intake.  Finally, in March 1999 a physician stated that when 
lithium use does cause increased urination such symptoms 
cease when lithium use ceases.  The record reflects that the 
veteran has been taken off lithium.  In light of these 
circumstances, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

II.  Increased Rating -Psychiatric Disorder

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
psychiatric disorder.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the service-connected disability, 
except as noted below.

The veteran was diagnosed as having a schizophrenic reaction 
during service.  He was released from active duty in December 
1958.  He was granted service connection and a 100 percent 
rating for schizophrenia effective from March 1962.  From 
August 1969 the veteran's disability rating for schizophrenia 
was gradually reduced.  A 50 percent rating has been in 
effect for the veteran's psychiatric disorder, now 
characterized as a bipolar disorder, since September 1987.

The record reveals that the veteran was hospitalized at VA 
facilities on numerous occasions between discharge from 
service and June 1989 for treatment of his service-connected 
psychiatric disability.  The record does not reflect that the 
veteran received any inpatient treatment for his psychiatric 
disability subsequent to 1989.  VA outpatient treatment 
records dated from January 1991 through 1996 reveal that the 
veteran's psychiatric disability was in good remission and 
that the veteran was functioning satisfactorily.

In July 1996 the veteran requested that he be granted a 
higher rating for his psychiatric disorder.  On VA 
examination in October 1996 the veteran reported that he had 
not worked in nine years.  He stated that he was depressed 
from his physical problems.  He reported trouble sleeping, 
little self confidence, little motivation and no self esteem.  
He reported suicide attempts in 1978 and 1982.  Objectively, 
it was noted that the veteran was alert and he talked 
coherently and relevantly.  He denied suicidal and homicidal 
ideation.  His affect was inappropriate at times.  He was 
delusional and thought that people were out to get him.  He 
had been seeing things which were not there.  He was oriented 
to time, place and person.  His general fund of knowledge was 
fairly good.  He could subtract serial sevens and he knew the 
past presidents of the United States.  Intellectual function 
was average.  Judgment and insight were impaired.  The 
diagnoses included depressed type bipolar disorder.  The 
veteran's psychosocial stressors were noted to be severe due 
to his bipolar disorder, depression and anxiety.  Current 
global assessment of functioning (GAF) was noted to be 50.

VA outpatient mental health records dated from September 1996 
to September 1997 indicate that the veteran was doing "ok" 
or better.  In December 1996 the veteran denied problems 
other than that he continued to be depressed.  In January 
1997 the veteran's bipolar disorder was noted to be in 
partial remission.  In February and April 1997 the veteran 
continued to be depressed but reported improvement.  In May 
and July 1997 the veteran reported that he was doing well.

VA outpatient mental health treatment records from a 
different VA facility dated from December 1997 to October 
1998 indicate that the veteran continued to take his 
medication, continued to have a stable mood, and continued to 
do well.

The veteran was afforded a VA examination in March 1999.  The 
examiner noted that the veteran was last hospitalized in 1989 
at a VA hospital for bipolar disorder and alcohol abuse.  The 
veteran had been working as a school bus driver since 
December 1997.  The veteran had previously been employed 
intermittently at various jobs between manic and depressed 
episodes and hospitalizations.  The veteran complained of 
continuing periods of depression and anxiety.  He worried 
constantly about having a manic episode and needing 
rehospitalization.  He complained that during a major 
depressive episode he wanted to sit around all day and cry.  
The veteran felt that his condition had been stable.  The 
veteran reported that he resided in an apartment, he visited 
friends, and he went to the Moose Club where he socialized, 
played cards and checkers.  He denied current use of alcohol.  

On mental status examination the veteran was alert and 
oriented.  His affect was somewhat blunted and his mood 
slightly depressed.  He complained of feeling anxious at 
times.  He complained of mood swings but indicated that he 
had been fairly stable for some time.  He had not had an 
acute manic or depressive episode since 1989.  His speech was 
slightly rapid but coherent and relevant.  Thought processes 
were relevant and coherent, and there were no hallucinations 
or delusions.  There were no paranoid ideations or psychotic 
symptoms, as were noted on the 1996 examination.  There was 
some evidence in the record of somatic preoccupation and the 
veteran clearly had marginal insight into the nature of his 
condition.  There was no evidence of any suicidal or 
homicidal ideation, intent or plans.  Judgment was fair.  The 
diagnoses included mixed type recurrent bipolar I disorder.  
The veteran's GAF was noted to be between 65 and 70.  The 
veteran was considered to be competent to manage his funds.  
He was currently in psychiatric outpatient treatment at a VA 
facility approximately once every three months and he was 
taking psychotropic medications.  The examiner noted that the 
veteran had been compliant with medications, outpatient 
visits and had been abstinent from alcohol, and that his 
condition had been stable as a result.  The examiner further 
noted that while the veteran continued to experience some 
residual symptoms of his bipolar disorder (some depression 
and anxiety), he had not had a significant manic or 
depressive episode since 1989.  The veteran was currently 
stable and able to maintain employment.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  During the pendency of the veteran's appeal, the 
regulations with regard to the rating of mental disorders 
were changed.  See 61 Fed. Reg. 52,695-702.  The RO has 
properly considered both the former version of this 
diagnostic code as well as the amended version which became 
effective November 7, 1996.  Since his appeal was pending at 
the time the applicable regulations were amended, the veteran 
is entitled to have applied whichever set of regulations--old 
or new--provide him with a higher rating.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the former criteria, Diagnostic Code 9206 (Bipolar 
disorder, manic, depressed, or mixed), a 50 percent 
evaluation is warranted where there is considerable 
impairment of the veteran's social and industrial 
adaptability.  A 70 percent evaluation is warranted if the 
psychiatric disability is productive of severe impairment of 
the veteran's social and industrial adaptability.  A 100 
percent evaluation is warranted where there is evidence of 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9206 (1996).

In this case, the evidence does show the veteran to have 
depression, anxiety and problems with sleep.  In October 1996 
the veteran was noted to be delusional in thinking that 
people were out to get him and he had been seeing things that 
were not there.  At that time he had a GAF of 50 which 
indicates serious symptoms.  However, at that time the 
veteran was also noted to have no suicidal or homicidal 
ideation and to be alert.  He talked coherently and 
relevantly.  Furthermore, the VA outpatient treatment records 
from September 1996 to September 1997 reveal that the veteran 
was doing well and that his bipolar disorder was in partial 
remission.  In March 1999 the veteran was noted to have been 
employed since December 1997, within a year of his October 
1996 examination.  He was noted to have a GAF of 65-70 which 
tends to indicate only moderate symptoms.  In light of these 
circumstances, the Board finds that the preponderance of the 
evidence indicates that the veteran's psychiatric disability 
results in no more than considerable impairment of the 
veteran's social and industrial functioning.  Therefore, a 
rating in excess of 50 percent is not warranted under the 
former criteria.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).

As noted, however, the veteran's disability must also be 
evaluated under the new criteria for evaluating mental 
disorders.  Karnas.  A 50 percent evaluation under the new 
criteria contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation under the new criteria contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9432 (1999).

The Board finds that a 50 percent evaluation under the new 
criteria also most accurately describes the veteran's current 
level of disability due to his psychiatric disability.  While 
earlier evidence reflected that he was not working for many 
years prior to December 1997, later records show that the 
veteran has been successfully employed in one job since that 
time.  While he does exhibit blunted affect, slightly 
depressed mood and anxiety, the record does not show symptoms 
of suicidal ideation, obsessional rituals, illogical speech, 
near continuous panic, spatial disorientation or neglect of 
personal appearance and hygiene.  Deficiencies of thinking, 
mood, or judgment or other symptomatology of such severity as 
to warrant a 70 percent evaluation have not been 
demonstrated.  Accordingly, an increased rating for the 
veteran's psychiatric disability is not warranted under the 
new regulatory criteria either.  38 C.F.R. § 4.130, 
Diagnostic Code 9432 (1999).  


ORDER

Entitlement to service connection for a chronic urinary 
disability as secondary to medication prescribed for the 
veteran's service-connected psychiatric disability is denied.

Entitlement to an increased evaluation for a psychiatric 
disability is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

